Case 1:19-mj-00118-PAS Document 3 Filed 12/30/19 Page 1 of 1 PagelD #: 3
(

AO 91 (Rev. 11/11) Criminal Complaint

 

UNITED STATES DISTRICT COURT =)
for the FE conse Linen Cal
District of Rhode Island

 

 

United States of America
v.

“sean OY AME PAS

Nee ee ee ee ee ae

 

Defendant(s)

CRIMINAL COMPLAINT

I, the complainant in this case, state that the following is true to the best of my knowledge and belief.

On or about the date(s) of December 17, 2019 in the county of in the

 

 

District of Rhode Island , the defendant(s) violated:

Code Section Offense Description

18 U.S.C. § 115(a)(1)(B).
Threatening a United States Judge and Fed. Law Enforcement Officer

18 U.S.C.§ 875(c) Using interstate communications to communicate threats.

This criminal complaint is based on these facts:

See the attached Affidavit of ELDEN DASILVA, Deputy United States Marshal

@ Continued on the attached sheet.

 

Complainant’s signature

f 4

| /
(a ; tf a

CF OF ee

Deputy United States Marshal Elden DaSilva

 

/ ,P¥inied’name and title

Sworn to before me and signed in my presence.

 

 

 

Judge’s signature

City and state: Providence, Rhode Island Patricia A. Sullivan, U.S. Magistrate Judge

 

Printed name and title

 
